     Case: 1:20-cv-03077 Document #: 11 Filed: 08/19/20 Page 1 of 14 PageID #:39




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

REGINA HOWELL,                                      Case No. 1:20-cv-03077

       Plaintiff,                                   Hon. Judge Elaine E. Bucklo

v.                                                  FIRST AMENDED CLASS
                                                    ACTION COMPLAINT
BYRON UDELL & ASSOCIATES, INC.
d/b/a ACCUQUOTE; INSURANCE PROS,
INC.; and DOES 1-20,

       Defendants.


       Now comes the Plaintiff, REGINA HOWELL, by and through her attorneys, and for her

First Amended Class Action Complaint against the Defendants, BYRON UDELL &

ASSOCIATES, INC. d/b/a ACCUQUOTE (“Accuquote”), INSURANCE PROS, INC.

(“Insurance Pros”), and DOES 1-20, Plaintiff alleges and states as follows:

                               PRELIMINARY STATEMENTS

       1.      This is an action for damages, injunctive relief, and any other available legal or

equitable remedies, for violations of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C.

§ 227, et seq., resulting from the illegal actions of Defendants in negligently, knowingly, and/or

willfully placing, through its agent(s), automated sales, solicitation, and/or other telemarketing

calls to Plaintiff in violation of the TCPA and related regulations, thereby invading Plaintiff’s

privacy. Plaintiff alleges as follows upon personal knowledge as to herself and her own acts and

experiences, and, as to all other matters, upon information and belief, including investigation

conducted by his attorneys.

       2.      The TCPA was designed to prevent calls and text messages like the ones described

herein, and to protect the privacy of citizens like Plaintiff. “Voluminous consumer complaints
    Case: 1:20-cv-03077 Document #: 11 Filed: 08/19/20 Page 2 of 14 PageID #:40




about abuses of telephone technology – for example, computerized calls dispatched to private

homes – prompted Congress to pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740,

744 (2012).

       3.      In enacting the TCPA, Congress intended to give consumers a choice as to how

entities such as Defendants may contact them, and made specific findings that “[t]echnologies that

might allow consumers to avoid receiving such calls are not universally available, are costly, are

unlikely to be enforced, or place an inordinate burden on the consumer.” TCPA, Pub. L. No. 102–

243, § 11. In support of this, Congress found that:

               [b]anning such automated or prerecorded telephone calls to the
               home, except when the receiving party consents to receiving the call
               or when such calls are necessary in an emergency situation affecting
               the health and safety of the consumer, is the only effective means of
               protecting telephone consumers from this nuisance and privacy
               invasion.

Id. at § 12; see also Martin v. Leading Edge Recovery Solutions, LLC, 2012 WL 3292838, at *4

(N.D.Ill. Aug. 10, 2012) (citing Congressional findings on the TCPA’s purpose).

       4.      Congress also specifically found that “the evidence presented to the Congress

indicates that automated or prerecorded calls are a nuisance and an invasion of privacy, regardless

of the type of call….” Id. at §§ 12-13.

       5.      Persons, like Plaintiff herein, have no control to stop unsolicited and unwanted

telemarketing calls.

       6.      Plaintiff and the members of the proposed Classes defined below received

unsolicited automated telemarketing calls to their cellular telephones, all because Defendants

wished to advertise and market Accuquote’s products and/or services for Accuquote’s own benefit.

       7.      According to the Federal Communications Commission’s website, accessed on

May 21, 2020 at https://www.fcc.gov/consumers/guides/stop-unwanted-robocalls-and-texts:
    Case: 1:20-cv-03077 Document #: 11 Filed: 08/19/20 Page 3 of 14 PageID #:41




               The national Do Not Call list protects landline and wireless phone
               numbers. You can register your numbers on the national Do Not Call
               list at no cost… Telemarketers must remove your numbers from
               their call lists and stop calling you within 31 days from the date you
               register. Your numbers will remain on the list until you remove them
               or discontinue service – there is no need to re-register numbers.

                                 JURISDICTION AND VENUE

       8.      This Court has jurisdiction pursuant to 28 U.S.C. § 1331, as this civil action arises

under a law of the United States, the TCPA.

       9.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events giving rise to this claim occurred in this District and Defendant

Accuquote maintains its principal place of business within the Northern District of Illinois.

                                                PARTIES

       10.     Plaintiff is an individual who was at all relevant times residing in Jacksonville

Grove, Florida.

       11.     Plaintiff is a “person” as defined by 47 U.S.C. § 153 (39).

       12.     On information and belief, Defendant BYRON UDELL & ASSOCIATES, INC.

d/b/a ACCUQUOTE (“Accuquote”) is a corporation of the State of Illinois, whose principal place

of business is located in Wheeling, Illinois.

       13.     On information and belief, at all times relevant hereto, Accuquote was engaged in

the marketing and sale of life insurance.

       14.     On information and belief, Defendant INSURANCE PROS, INC. (“Insurance

Pros”) is a corporation of the State of Kansas, whose principal place of business is located in

Overland Park, Kansas.

       15.     On information and belief, at all times relevant hereto, Insurance Pros was engaged

in the marketing of insurance products and services.
    Case: 1:20-cv-03077 Document #: 11 Filed: 08/19/20 Page 4 of 14 PageID #:42




       16.     Accuquote and Insurance Pros are both a “person” as defined by 47 U.S.C. §

153(39).

       17.     The true names and capacities of the Defendants sued herein as DOES 1-20 are

currently unknown to Plaintiff, who therefore sues such Defendants by fictitious names. Each of

the Defendants designated herein as a DOE is legally responsible for the unlawful acts alleged

herein. Plaintiff will seek leave of Court to amend the Complaint to reflect the true names and

capacities of the DOE Defendants when such identities become known.

                            FACTS COMMON TO ALL COUNTS

       18.     On or about March 17, 2020, Plaintiff successfully registered her telephone number

ending in -8184 with the National Do-Not-Call Registry.

       19.     On or about April 17, 2020, Defendants began placing unsolicited automated

telemarketing telephone calls to Plaintiff.

       20.     At that time, Plaintiff had not previously sought out Defendants’ services, nor had

Plaintiff attempted to retrieve information from Defendants about their services.

       21.     Plaintiff received multiple automated telephone calls from Defendants. Automated

calls were placed to Plaintiff by Defendants on or about April 17, 2020 and May 12, 2020.

       22.     When Plaintiff answered Defendants’ calls, she heard an artificial or prerecorded

voice on the other line instead of a live person, which is also indicative of the use of an automatic

telephone dialing system.

       23.     During Defendants’ initial call to Plaintiff, she attempted to ask questions to find

out who was calling her, but no one responded, indicating the use of an artificial or prerecorded

voice. Plaintiff was eventually transferred to a live person.
    Case: 1:20-cv-03077 Document #: 11 Filed: 08/19/20 Page 5 of 14 PageID #:43




       24.     Plaintiff’s call was then transferred a second time, and she spoke to an individual

who said she was with Accuquote Life Insurance.

       25.     On information and belief, one or more of these calls was transferred to Accuquote

by Insurance Pros.

       26.     Despite Plaintiff’s cellular telephone number having been registered on the

National Do-Not-Call list for over 30 days, Defendants placed another automated telemarketing

call to Plaintiff’s cellular telephone number on May 12, 2020.

                                    CLASS ALLEGATIONS

       27.     Plaintiff brings this action on behalf of herself and all others similarly situated, as

a member of the proposed class (the “ATDS Class”) defined as follows:

               All persons within the United States who received telephone calls
               from Defendants using an automatic telephone dialing system or an
               artificial or prerecorded voice, who had not granted Defendants
               prior express consent to place such calls to them and/or who had
               revoked any such consent, within four years prior to the filing of this
               Complaint through the date of class certification.

       28.     Plaintiff also brings this action on behalf of herself and all others similarly situated,

as a member of the proposed class (the “National Do-Not-Call Class”) defined as follows:

               All cellular telephone subscribers within the United States whose
               telephone numbers were registered on the National Do-Not-Call
               Registry for at least 30 days, who had not granted Defendants prior
               express consent nor had a prior established business relationship
               with Defendants, or who had revoked such consent and prior
               established business relationship, who received more than one call
               made by or on behalf of Defendants that promoted Defendants’
               products or services within any 12-month period, within four years
               prior to the filing of this Complaint through the date of class
               certification.

       29.     Defendants, and their employees and agents are excluded from the ATDS Class and

the National Do-Not-Call Class (collectively referred to as the “Classes”). Plaintiff does not know
    Case: 1:20-cv-03077 Document #: 11 Filed: 08/19/20 Page 6 of 14 PageID #:44




the number of members in the Classes, but believes the members of the Classes number in the

hundreds, if not more. Thus, this matter should be certified as a Class Action to assist in the

expeditious litigation of the matter.

       30.     The members of the Classes are so numerous that the individual joinder of all

members is impractical. While the exact number and identities of the members of the Classes are

unknown to Plaintiff at this time and can only be ascertained through appropriate discovery,

Plaintiff is informed and believes and thereon alleges that the Classes include hundreds, if not

thousands of members. Plaintiff alleges that the Classes members may be ascertained by the

records maintained by Defendants.

       31.     This suit is properly maintainable as a class action pursuant to Fed. R. Civ. P. 23(a)

because the respective Classes are so numerous that joinder of the Classes’ members is impractical

and the disposition of their claims in the Class Action will provide substantial benefits both to the

parties and the Court.

       32.     There are questions of law and fact common to the ATDS Class affecting the parties

to be represented. The questions of law and fact common to the ATDS Class predominate over

questions which may affect individual ATDS Class members and include, but are not necessarily

limited to, the following:

               a.        Whether the ATDS Class members’ telephone numbers were called by

                         Defendants using an automatic telephone dialing system or an artificial or

                         prerecorded voice;

               b.        Whether Defendants obtained prior express consent to place any such calls;

                         and
    Case: 1:20-cv-03077 Document #: 11 Filed: 08/19/20 Page 7 of 14 PageID #:45




               c.      Whether Defendants violated the TCPA, 47 U.S.C. § 227, et seq., and the

                       amount of damages to be awarded for any such violations.

       33.     As a resident of the United States whose cellular telephone number was called by

Defendants on multiple occasions using an automatic telephone dialing system and an artificial or

prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting claims that are

typical of the ATDS Class.

       34.     There are questions of law and fact common to the National Do-Not-Call Class

affecting the parties to be represented. The questions of law and fact common to the National Do-

Not-Call Class predominate over questions which may affect individual members and include, but

are not limited to, the following:

               a.      Whether the National Do-Not-Call Class members’ telephone numbers

                       were called by Defendants after such numbers had been registered on the

                       National Do-Not-Call Class registry; and

               b.      Whether Defendants violated the TCPA, 47 U.S.C. § 227, et seq., and the

                       amount of damages to be awarded for any such violations

       35.     As a residential telephone subscriber who received telephone calls, made by or on

behalf of Defendants, without her consent, after her telephone number was registered on the

National Do-Not-Call Registry for at least 30 days, within four years prior to the filing of this

Complaint, Plaintiff is asserting claims that are typical of the National Do-Not-Call Class.

       36.     Plaintiff has no interests adverse or antagonistic to the interests of the other

members of the Classes.

       37.     Plaintiff will fairly and adequately protect the interests of the members of the

Classes. Plaintiff has retained attorneys experienced in the prosecution of class actions.
     Case: 1:20-cv-03077 Document #: 11 Filed: 08/19/20 Page 8 of 14 PageID #:46




        38.    A class action is superior to other available methods of fair and efficient

adjudication of this controversy, since individual litigation of the claims of all the Classes’

members is impracticable. Even if every member of the Classes could afford individual litigation,

the court system could not. It would be unduly burdensome to the courts in which individual

litigation of numerous issues would proceed. Individualized litigation would also present the

potential for varying, inconsistent, or contradictory judgments and would magnify the delay and

expense to all parties, and to the court system, resulting from multiple trials of the same complex

factual issues. By contrast, the conduct of this action as a class action presents fewer management

difficulties, conserves the resources of the parties and of the court system and protects the rights

of each member of the Classes. Class treatment will also permit the adjudication of relatively small

claims by many members of the Classes who could not otherwise afford to seek legal redress for

the wrongs complained of herein.

        39.    The prosecution of separate actions by individual members of the Classes would

create a risk of adjudications with respect to them that would, as a practical matter, be dispositive

of the interests of the other members of the Classes not parties to such adjudications or that would

substantially impair or impede the ability of such non-party members of the Classes to protect their

interests.

        40.    Defendants have acted or refused to act in respect generally applicable to the

Classes, thereby making appropriate final and injunctive relief with regard to the members of the

Classes as a whole.

        41.    Defendants failed to comply with the requirements of the TCPA, including but not

limited to 47 U.S.C. § 227(b), to 47 U.S.C. § 227(c), and 47 C.F.R. § 64.1200(c), as to the members

of the Classes with respect to the above-alleged transactions.
    Case: 1:20-cv-03077 Document #: 11 Filed: 08/19/20 Page 9 of 14 PageID #:47




       42.     The TCPA, specifically 47 U.S.C. § 227(b)(1)(A)(iii), provides that:

               It shall be unlawful for any person within the United States, or any
               person outside the United States if the recipient is within the United
               States to make any call (other than a call made for emergency
               purposes or made with the prior express consent of the called party)
               using any automatic telephone dialing system or an artificial or
               prerecorded voice…to any telephone number assigned to a paging
               service, cellular telephone service, specialized mobile radio service,
               or other radio common carrier service, or any service for which the
               called party is charged for the call, unless such call is made solely
               to collect a debt owed to or guaranteed by the United States…

       43.     47 C.F.R. § 64.1200(c) provides that:

               No person or entity shall initiate any telephone solicitation to:
               …
                (2) A residential telephone subscriber who has registered his or her
               telephone number on the national do-not-call registry of persons
               who do not wish to receive telephone solicitations that is maintained
               by the Federal Government.

       44.     In multiple instances, Defendants placed calls to the members of the ATDS Class

using an automatic telephone dialing system and/or an artificial or prerecorded voice, without the

members’ prior express consent, in violation of the TCPA, 47 U.S.C. § 227, et seq.

       45.     In addition, in multiple instances, Defendants placed calls to the members of the

National Do-Not-Call Class who had registered their telephone numbers on the national do-not-

call registry, in violation of the TCPA, 47 U.S.C. § 227, et seq., and 47 C.F.R. 64.1200(c).

       46.     The size and definition of the Classes can be identified through Defendants’ records

and/or Defendants’ agents’ records.

                             COUNT I
NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
                        47 U.S.C. § 227(b)(3)
       ON BEHALF OF PLAINTIFF AND THE ATDS CLASS MEMBERS

       47.      Plaintiff incorporates all of the allegations and statements made in paragraphs 1

through 46 above as if reiterated herein.
    Case: 1:20-cv-03077 Document #: 11 Filed: 08/19/20 Page 10 of 14 PageID #:48




       48.     The foregoing acts and omissions of Defendants constitute numerous and multiple

negligent violations of the TCPA, including, but not limited to, each and every one of the above

cited provisions of 47 U.S.C. § 227, et seq.

       49.     As a result of Defendants’ negligent violations of 47 U.S.C. § 227, et seq., Plaintiff

and the ATDS Class members are entitled to an award of $500.00 in statutory damages for each

and every violation, pursuant to 47 U.S.C. § 227(b)(3).

       50.     Plaintiff and the ATDS Class members are also entitled to and seek injunctive relief

prohibiting such conduct in the future.

                                   COUNT II
                 KNOWING AND/OR WILLFUL VIOLATIONS OF THE
                   TELEPHONE CONSUMER PROTECTION ACT
                              47 U.S.C. § 227(b)(3)
             ON BEHALF OF PLAINTIFF AND THE ATDS CLASS MEMBERS

       51.      Plaintiff incorporates all of the allegations and statements made in paragraphs 1

through 46 above as if reiterated herein.

       52.     The foregoing acts and omissions of Defendants constitute numerous and multiple

knowing and/or willful violations of the TCPA, including, but not limited to, each and every one

of the above-cited provisions of 47 U.S.C. § 227, et seq.

       53.     As a result of Defendants’ knowing and/or willful violations of 47 U.S.C. § 227, et

seq., Plaintiff and the ATDS Class members are entitled to an award of $1,500.00 in statutory

damages for each and every violation, pursuant to 47 U.S.C. § 227(b)(3).

       54.     Plaintiff and the ATDS Class members are also entitled to and seek injunctive relief

prohibiting such conduct in the future.
    Case: 1:20-cv-03077 Document #: 11 Filed: 08/19/20 Page 11 of 14 PageID #:49




                            COUNT III
NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
                        47 U.S.C. § 227(c)(5)
                ON BEHALF OF PLAINTIFF AND THE
             NATIONAL DO-NOT-CALL CLASS MEMBERS

       55.      Plaintiff incorporates all of the allegations and statements made in paragraphs 1

through 46 above as if reiterated herein.

       56.     The foregoing acts and omissions of Defendants constitute numerous and multiple

negligent violations of the TCPA, including, but not limited to, each and every one of the above

cited provisions of 47 U.S.C. § 227, et seq., including the implementing regulations of 47 C.F.R.

64.1200(c).

       57.     As a result of Defendants’ negligent violations of 47 U.S.C. § 227, et seq., Plaintiff

and the National Do-Not-Call Class members are entitled to an award of $500.00 in statutory

damages for each and every violation, pursuant to 47 U.S.C. § 227(c)(5).

       58.     Plaintiff and the National Do-Not-Call Class members are also entitled to and seek

injunctive relief prohibiting such conduct in the future.

                                  COUNT IV
                  KNOWING AND/OR WILLFUL VIOLATIONS OF THE
                    TELEPHONE CONSUMER PROTECTION ACT
                              47 U.S.C. § 227(c)(5)
                       ON BEHALF OF PLAINTIFF AND THE
                    NATIONAL DO-NOT-CALL CLASS MEMBERS

       59.      Plaintiff incorporates all of the allegations and statements made in paragraphs 1

through 46 above as if reiterated herein.

       60.     The foregoing acts and omissions of Defendants constitute numerous and multiple

knowing and/or willful violations of the TCPA, including, but not limited to, each and every one

of the above-cited provisions of 47 U.S.C. § 227, et seq., including the implementing regulations

of 47 C.F.R. 64.1200(c)
    Case: 1:20-cv-03077 Document #: 11 Filed: 08/19/20 Page 12 of 14 PageID #:50




       61.     As a result of Defendants’ knowing and/or willful violations of 47 U.S.C. § 227, et

seq., Plaintiff and the National Do-Not-Call Class members are entitled to an award of $1,500.00

in statutory damages for each and every violation, pursuant to 47 U.S.C. § 227(b)(3).

       62.     Plaintiff and the National Do-Not-Call Class members are also entitled to and seek

injunctive relief prohibiting such conduct in the future.

                                     PRAYER FOR RELIEF

       Wherefore, Plaintiff prays for a judgment against Defendants as follows:

               a.      An order certifying the ATDS Class and the National Do-Not-Call Class,

                       and appointing Plaintiff as Representative of the Classes;

               b.      An order certifying the undersigned counsel as Counsel for the Classes;

               c.      An order requiring Defendants, at their own cost, to notify all of the Classes’

                       Members of the unlawful conduct herein;

               d.      Judgment against Defendants in the amount of $500.00 in statutory

                       damages for each and every negligent violation of the TCPA by Defendants;

               e.      Judgment against Defendants in the amount of $1,500.00 in statutory

                       damages for each and every knowing and/or willful violation of the TCPA

                       by Defendants;

               f.      An order for injunctive relief prohibiting such conduct by Defendants in the

                       future;

               g.      Judgment against Defendants for Plaintiff’s court costs and other litigation

                       costs; and

               h.      Any other relief deemed just and proper by this Court.
    Case: 1:20-cv-03077 Document #: 11 Filed: 08/19/20 Page 13 of 14 PageID #:51




                                        JURY DEMAND

       Plaintiff demands a trial by jury on all issues in this action, except for any issues relating

to the amount of costs to be awarded should Plaintiff prevail on any of her claims in this action.


                                              RESPECTFULLY SUBMITTED,

                                              REGINA HOWELL

                                              By:     /s/ David B. Levin
                                                      Attorney for Plaintiff
                                                      Illinois Attorney No. 6212141
                                                      Law Offices of Todd M. Friedman, P.C.
                                                      333 Skokie Blvd., Suite 103
                                                      Northbrook, Illinois 60062
                                                      Phone: (224) 218-0882
                                                      Fax: (866) 633-0228
                                                      dlevin@toddflaw.com
    Case: 1:20-cv-03077 Document #: 11 Filed: 08/19/20 Page 14 of 14 PageID #:52




                                  CERTIFICATE OF SERVICE

        I hereby certify that, on August 19, 2020, a copy of the foregoing First Amended

Complaint was filed electronically. Notice of this filing will be sent by operation of the Court’s

electronic filing system to all parties indicated on the electronic filing receipt.


                                                         /s/ David B. Levin
                                                         Attorney for Plaintiff
